Exhibit 10.1

 

Paycheck Protection Program Term Note    LOGO [g920016dsp005.jpg] $10,000,000.00
   April 15, 2020

FOR VALUE RECEIVED, UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. (the “Borrower”),
with an address at 600 MAYER STREET, BRIDGEVILLE, PENNSYLVANIA 15017-2790,
promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in
lawful money of the United States of America in immediately available funds at
its offices located at 222 Delaware Avenue, Wilmington, Delaware 19801, Attn:
Business Banking, or at such other location as the Bank may designate from time
to time, the principal sum of $10,000,000.00 (the “Facility”), together with
interest accruing on the outstanding principal balance from the date hereof, all
as provided below. This Note is being issued pursuant to the Coronavirus Aid,
Relief, and Economic Security (CARES) Act’s Paycheck Protection Program (the
“Program”).

1. Rate of Interest. Amounts outstanding under this Note will bear interest at a
rate per annum (“Fixed Rate”) which is at all times equal to 1.00%. Interest
will be calculated based on the actual number of days that principal is
outstanding over a year of 360 days. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.

2. Structure; Payment Terms. During the period (the “Deferral Period”) beginning
on the date of this Note and ending on the 6 month anniversary of the date of
this Note (the “Deferral Expiration Date”), interest on the outstanding
principal balance will accrue at the Fixed Rate, but neither principal nor
interest shall be due and payable during the Deferral Period. On the Deferral
Expiration Date, the outstanding principal of the Facility that is not forgiven
under the Program (the “Conversion Balance”) shall convert to an amortizing term
loan payable as set forth below.

On the 15th day of the 7th month following the date of this Note (the “First
Payment Date”), all accrued interest that is not forgiven under the Program
shall be due and payable. Additionally, on the First Payment Date, and
continuing on the 15th day of each month thereafter until the 2nd anniversary of
the date of this Note (the “Maturity Date”), equal installments of principal
shall be due and payable, each in an amount determined by dividing the
Conversion Balance by 18 (the “Monthly Principal Amount”). Interest shall be
payable at the same times as the Monthly Principal Amount. Any outstanding
principal and accrued interest shall be due and payable in full on the Maturity
Date.

If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. “Business Day” shall mean any day other than a Saturday or Sunday
or a legal holiday on which commercial banks are authorized or required by law
to be closed for business in the State of Delaware. The Borrower hereby
authorizes the Bank to charge the Borrower’s deposit account at the Bank for any
payment when due. Payments received will be applied to charges, fees and
expenses (including attorneys’ fees), accrued interest and principal in any
order the Bank may choose, in its sole discretion.

3. Forgiveness of the Facility. The Borrower may apply to the Bank for
forgiveness of the amount due on this Facility in an amount based on the sum of
the following costs incurred by the Borrower during the 8-week period beginning
on the date of first disbursement of this Facility: (a) payroll costs; (b) any
payment of interest on a covered mortgage obligation (which shall not include
any prepayment of or payment of principal on a covered mortgage obligation); (c)
any payment on a covered rent obligation; and (d) any covered utility payment.

The amount of forgiveness shall be calculated (and may be reduced) in accordance
with the requirements of the Program, including the provisions of Section 1106
of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (P.L.
116-136). Not more than 25% of the amount forgiven can be attributable to
non-payroll costs. If the Borrower has received an EIDL (as defined in the
attached Certification), the amount of such loan shall be subtracted from the
loan forgiveness amount.

PPP – Term Note April 2020



--------------------------------------------------------------------------------

4. Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, each advance
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be five percentage points (5.00%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note. Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents (as defined below) or under applicable
law, and any fees and expenses of any agents or attorneys which the Bank may
employ. In addition, the Default Rate reflects the increased credit risk to the
Bank of carrying a loan that is in default. The Borrower agrees that the Late
Charge and Default Rate are reasonable forecasts of just compensation for
anticipated and actual harm incurred by the Bank, and that the actual harm
incurred by the Bank cannot be estimated with certainty and without difficulty.
As used in this Note, “Loan Documents” means, individually and collectively,
this Note, together with all other agreements and documents executed and/or
delivered in connection with this Note or referred to in this Note, as amended,
modified or renewed from time to time.

5. Prepayment. The Borrower shall have the right to prepay any amounts
outstanding under this Note at any time and from time to time, in whole or in
part, without penalty.

6. Increased Costs; Yield Protection. On written demand, together with written
evidence of the justification therefor, the Borrower agrees to pay the Bank all
direct costs incurred, any losses suffered or payments made by the Bank as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

7. Representations, Warranties and Covenants.

(a) The Borrower hereby represents and warrants that, if not a natural person,
the Borrower is duly organized, validly existing and in good standing under the
laws of the state of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing. The Borrower
further hereby represents and warrants that it was duly organized, validly
existing and in good standing as of February 15, 2020 and had employees for whom
it paid salaries and payroll taxes or paid independent contractors, as reported
on a Form 1099-MISC.

 

- 2 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

(b) The Borrower certifies, acknowledges and agrees that the certifications
contained in the Paycheck Protection Program Certification and the Program
application delivered to the Bank are true and correct, which certifications are
hereby incorporated herein by this reference as if set forth herein.

(c) The Borrower covenants and agrees that the Borrower will do all things
necessary to (i) maintain, renew and keep in full force and effect its
organizational existence and all rights, permits and franchises necessary to
enable it to continue its business as currently conducted; (ii) continue in
operation in substantially the same manner as at present, to the extent
permitted by applicable law (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls); and
(iii) comply with all laws applicable to the Borrower and to the operation of
its business (including without limitation any statute, ordinance, rule or
regulation relating to employment practices, pension benefits or environmental,
occupational and health standards and controls).

(d) The Borrower covenants and agrees that, without the Bank’s prior written
consent, the Borrower shall not make or permit any change in (i) the composition
of its current executive management; (ii) its ownership or equity structure; or
(iii) its form of organization, including a division into two or more entities.
The Borrower will not make any distribution of company assets that would
adversely affect its financial condition, or transfer (including pledging) or
dispose of any assets, except in the ordinary course of business.

(e) The Borrower represents and warrants that (i) the Borrower has full power
and authority to enter into the transactions provided for in this Note and the
other Loan Documents; (ii) all necessary action to authorize the execution and
delivery of this Note and the other Loan Documents has been properly taken;
(iii) this Note and the other Loan Documents, when executed and delivered by the
Borrower, will constitute the legal, valid and binding obligations of the
Borrower enforceable in accordance with their terms; (iv) the Borrower is and
will continue to be duly authorized to perform all of the terms and provisions
of this Note and the other Loan Documents; (v) there does not exist, either
before or after giving effect to the terms of this Note, any default or
violation by the Borrower of or under any of the terms, conditions or
obligations of any of its governing documents; and (vi) the Borrower does not
require the consent of any party with respect to this Note, the other Loan
Documents or the Facility except for such consents that have been obtained.

(f) The Borrower covenants and agrees to take all such additional actions and
promptly provide to the Bank all additional documents, statements and
information as the Bank may require from time to time, in its discretion, in
connection with the SBA’s requirements or requests under or in respect of the
Program or the general standard operating procedures of the SBA.

(g) The Borrower authorizes and directs the Bank to disburse the proceeds of the
Facility and to direct payments due under the Facility in accordance with the
Disbursement and Payment Authorization Instructions attached to this Note as
Exhibit A.

8. Other Loan Documents. Notwithstanding any provision to the contrary in any
Loan Document or any other collateral security documents that may have been or
may in the future be executed and delivered to the Bank, or an agent acting on
behalf of the Bank, to secure any obligations of the Borrower to the Bank, this
Note is not intended to be secured by real property, and the applicability of
any lien on such real property to secure this Note is expressly disclaimed by
the Bank.

9. Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or the Borrower’s failure to observe or perform any covenant or
other agreement, under or contained in any Loan Document; (iii) the filing by or
against the Borrower of any proceeding in bankruptcy, receivership, insolvency,

 

- 3 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

reorganization, liquidation, conservatorship or similar proceeding (and, in the
case of any such proceeding instituted against the Borrower, such proceeding is
not dismissed or stayed within 30 days of the commencement thereof, provided
that the Bank shall not be obligated to advance additional funds hereunder
during such period); (iv) any assignment by the Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of the Borrower held by or deposited with the
Bank; (v) the commencement of any foreclosure or forfeiture proceeding,
execution or attachment against any collateral securing the obligations of the
Borrower to the Bank; (vi) the entry of a final judgment against the Borrower
and the failure of the Borrower to discharge the judgment within ten (10) days
of the entry thereof; (vii) any merger, consolidation, division or other
reorganization of, with or by the Borrower, or the sale or other transfer of all
or any substantial part of the Borrower’s property or assets; (viii) any change
in the Borrower’s business, assets, operations, financial condition or results
of operations or equity ownership that has or could reasonably be expected to
have any material adverse effect on the Borrower; (ix) the Borrower ceases doing
business as a going concern; (x) any representation or warranty made by the
Borrower to the Bank in any Loan Document or any other documents now or in the
future evidencing or securing the obligations of the Borrower to the Bank, is
false, erroneous or misleading in any material respect; (xi) the death,
incarceration, indictment or legal incompetency of any individual Borrower or,
if the Borrower is a partnership or limited liability company, the death,
incarceration, indictment or legal incompetency of any individual general
partner or member; or (xii) failure of the Borrower to notify the Bank within
ten (10) days of any change of the Borrower’s address.

Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law. The Borrower acknowledges that upon the occurrence of an
Event of Default, SBA, as defined below, may be required to pay the Lender under
the SBA guarantee, and SBA may then seek recovery on the Facility (to the extent
any balance remains after loan forgiveness).

10. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower’s right, title and
interest in and to, all of the Borrower’s deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

11. Financial and Other Information. Within forty five (45) days after the
Bank’s request, the Borrower agrees to deliver any financial and other business
and ownership information concerning the Borrower that the Bank may request from
time to time, such as annual and interim financial statements (all of which
shall be prepared in accordance with generally accepted accounting principles),
federal income tax returns. The Borrower also agrees to deliver to the Bank,
promptly upon the Bank’s request, certification(s) of beneficial owners in the
form requested by the Bank (as executed and delivered to the Bank on or prior to
the date of this Note and updated from time to time, the “Certification of
Beneficial Owners”). If the Borrower was required to execute

 

- 4 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

and deliver to the Bank a Certification of Beneficial Owners, (a) the Borrower
represents and warrants, as of the date of this Note and as of the date each
updated Certification of Beneficial Owners is provided to the Bank, that the
information in the Certification of Beneficial Owners is true, complete and
correct, and (b) the Borrower agrees to provide confirmation of the accuracy of
the information set forth in the Certification of Beneficial Owners, or deliver
a new Certification of Beneficial Owners in form and substance acceptable to the
Bank, as and when requested by the Bank and/or when any individual identified on
the most recent Certification of Beneficial Owners provided to the Bank as a
controlling party and/or a direct or indirect individual owner has changed. The
Borrower further agrees to provide such other information and documentation as
may reasonably be requested by the Bank from time to time for purposes of
compliance by the Bank with applicable laws (including without limitation the
USA PATRIOT Act and other “know your customer” and anti-money laundering rules
and regulations), and any policy or procedure implemented by the Bank to comply
therewith. Additionally, the Borrower will keep books and records in a manner
satisfactory to the Bank and allow the Bank and SBA to inspect and audit books,
records and papers relating to the Borrower’s financial or business condition.

12. Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

13. Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or

 

- 5 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

external counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Borrower), in connection with or arising out of or relating to the
matters referred to in this Note or in the other Loan Documents or the use of
any advance hereunder, whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Borrower, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Paragraph shall
survive the termination of this Note, payment of any advance hereunder and the
assignment of any rights hereunder. The Borrower may participate at its expense
in the defense of any such action or claim.

14. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests or
as otherwise provided in this Note) and will be effective upon receipt. Notices
may be given in any manner to which the parties may agree. Without limiting the
foregoing, first-class mail, postage prepaid, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. In addition, the parties agree that Notices may be sent electronically
to any electronic address provided by a party from time to time. Notices may be
sent to a party’s address as set forth above or to such other address as any
party may give to the other for such purpose in accordance with this paragraph.
No delay or omission on the Bank’s part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will the Bank’s action or inaction impair any such
right or power. The Bank’s rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies which the Bank may have under other
agreements, at law or in equity. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by the Bank, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Notwithstanding the foregoing, the Bank may modify this Note
for the purposes of completing missing content or correcting erroneous content,
without the need for a written amendment, provided that the Bank shall send a
copy of any such modification to the Borrower (which notice may be given by
electronic mail). The Borrower agrees to pay on demand, to the extent permitted
by law, all costs and expenses incurred by the Bank in the enforcement of its
rights in this Note and in any security therefor, including without limitation
reasonable fees and expenses of the Bank’s counsel. If any provision of this
Note is found to be invalid, illegal or unenforceable in any respect by a court,
all the other provisions of this Note will remain in full force and effect. The
Borrower and all other makers and indorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. The Borrower
also waives all defenses based on suretyship or impairment of collateral. If
this Note is executed by more than one Borrower, the obligations of such persons
or entities hereunder will be joint and several. This Note shall bind the
Borrower and its heirs, executors, administrators, successors and assigns, and
the benefits hereof shall inure to the benefit of the Bank and its successors
and assigns; provided, however, that the Borrower may not assign this Note in
whole or in part without the Bank’s written consent and the Bank at any time may
assign this Note in whole or in part.

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State of Delaware. THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF THE BANK AND THE BORROWER DETERMINED IN ACCORDANCE WITH (I)
FEDERAL REGULATIONS, AND (II) TO THE EXTENT NOT PREEMPTED BY FEDERAL LAWS OR
REGULATIONS, THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ITS CONFLICT OF LAWS
RULES, INCLUDING WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR
EQUIVALENT) IN EFFECT IN THE STATE OF DELAWARE (OR, TO THE EXTENT CONTROLLING,
THE LAWS OF THE UNITED STATES OF AMERICA, INCLUDING WITHOUT LIMITATION THE
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT). The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the State of Delaware; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the

 

- 6 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Borrower acknowledges and agrees that the venue provided above
is the most convenient forum for both the Bank and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Note.

15. Commercial Purpose. The Borrower represents that the indebtedness evidenced
by this Note is being incurred by the Borrower solely for the purpose of
acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

16. USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

17. Authorization to Obtain Credit Reports. By signing below, each person, who
is signing in his or her individual capacity, requests and provides written
authorization to the Bank or its designee (and any assignee or potential
assignee hereof) to obtain such individual’s personal credit profile from one or
more national credit bureaus. This authorization extends to obtaining a credit
profile in (i) considering an application for credit that is evidenced,
guaranteed or secured by this document, (ii) assessing creditworthiness and
(iii) considering extensions of credit, including on an ongoing basis, as
necessary for the purposes of (a) update, renewal or extension of such credit or
additional credit, (b) reviewing, administering or collecting the resulting
account and (c) reporting on the repayment and satisfaction of such credit
obligations. By signing below, such individual further ratifies and confirms his
or her prior requests and authorizations with respect to the matters set forth
herein. For the avoidance of doubt, this provision does not apply to persons
signing below in their capacities as officers or other authorized
representatives of entities, organizations or governmental bodies.

18. Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.

19. Depository. Unless the Bank otherwise agrees, the Borrower will establish
and maintain with the Bank the Borrower’s primary depository accounts.

20. Federal Law. When the U.S. Small Business Administration (“SBA”) is the
holder, this Note will be interpreted and enforced under federal law, including
SBA regulations. The Bank or SBA may use state or local procedures for filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note, the
Borrower may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law.

21. Non-Recourse. The Borrower and SBA shall have no recourse against any
individual shareholder, member or partner of the Borrower for non-payment of the
Facility, except to the extent that such shareholder, member or partner uses the
loan proceeds for an unauthorized purpose.

 

- 7 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

22. DISPUTE RESOLUTIONS.

(a) WAIVER OF JURY TRIAL. FOR ANY DISPUTE THAT IS NOT ARBITRATED, AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND THE BANK IRREVOCABLY WAIVES
ANY AND ALL RIGHTS THE BORROWER OR THE BANK MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.

(b) ARBITRATION OF DISPUTES. The Borrower or the Bank may elect to submit any
and all disputes arising out of or relating to the Loan Documents or any breach
thereof (a “Dispute”) to binding arbitration

(i) Arbitration. Any arbitration shall be conducted pursuant to and in
accordance with the AAA Commercial Arbitration Rules and, where applicable, the
Supplementary Rules for Large, Complex Commercial Disputes, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Such arbitration shall be conducted in a mutually
acceptable location. Except as expressly set forth below, the procedures
specified herein shall be the sole and exclusive procedures for the resolution
of Disputes; provided, however, that the Borrower or the Bank may seek
provisional or ancillary remedies, such as preliminary injunctive relief, from a
court having jurisdiction, before, during or after the pendency of any
arbitration proceeding. The institution and maintenance of any action for such
judicial relief, or pursuit of provisional or ancillary remedies, shall not
constitute a waiver of the right or obligation of any party to submit any claim
or dispute to arbitration. Nothing herein shall in any way limit or modify any
remedies available to the Bank under the Loan Documents or otherwise at law or
in equity.

(ii) Motion Practice. In any arbitration hereunder, the arbitrator(s) shall
decide any pre-hearing motions which are substantially similar to pre-hearing
motions to dismiss for failure to state a claim or motions for summary
adjudication.

(iii) Discovery. Discovery shall be limited to the pre-hearing exchange of all
documents which the Borrower and the Bank intend to introduce at the hearing and
any expert reports prepared by any expert who will testify at the hearing.

(iv) Sequential Hearing Days. At the administrative conference conducted by the
AAA, the Borrower and the Bank and the AAA shall determine how to ensure that
the hearing is started and completed on sequential hearing days. Potential
arbitrators shall be informed of the anticipated length of the hearing and they
shall not be subject to appointment unless they agree to abide by the parties’
intent that, absent exigent circumstances, the hearing shall be conducted on
sequential days.

(v) Award. The award of the arbitrator(s) shall be accompanied by a statement of
the reasons upon which such award is based.

(vi) Fees and Expenses. The Borrower and the Bank shall each bear equally all
fees and costs and expenses of the arbitration, and each shall bear its own
legal fees and expenses and the costs of its experts and witnesses; provided,
however, that if the arbitration panel shall award to a party substantially all
relief sought by such party, then, notwithstanding any applicable governing law
provisions, the other party shall pay all costs, fees and expenses incurred by
the prevailing party and such costs, fees and expenses shall be included in such
award.

(vii) Confidentiality of Disputes. The entire procedure shall be confidential
and none of the parties nor arbitrator(s) may disclose the existence, content,
or results of any arbitration hereunder without the written consent of all
parties to the Dispute, except (i) to the extent disclosure is required to
enforce any applicable arbitration award or may otherwise be required by law and
(ii) that either party may make such disclosures to its regulators, auditors,
accountants, attorneys and insurance representatives. No conduct, statements,
promises, offers, views, or opinions of any party involved in an arbitration
hereunder shall be discoverable or admissible for any purposes in litigation or
other proceedings involving the parties to the Dispute and shall not be
disclosed to anyone not an agent, employee, expert, witness, or representative
for any of such parties.

 

- 8 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

(viii) CLASS ACTION WAIVER. THE BORROWER HEREBY WAIVES, WITH RESPECT TO ANY
DISPUTE: (I) THE RIGHT TO PARTICIPATE IN A CLASS ACTION, PRIVATE ATTORNEY
GENERAL ACTION OR OTHER REPRESENTATIVE ACTION IN COURT OR IN ARBITRATION, EITHER
AS A CLASS REPRESENTATIVE OR CLASS MEMBER; AND (II) THE RIGHT TO JOIN OR
CONSOLIDATE CLAIMS WITH CLAIMS OF ANY OTHER PERSON. The foregoing waiver is
referred to herein as the “class action waiver”. The Bank and the Borrower agree
that no arbitrator shall have authority to conduct any arbitration in violation
of the class action waiver or to issue any relief that applies to any person or
entity other than the Borrower and/or the Bank individually. The parties
acknowledge that this class action waiver is material and essential to the
arbitration of any claims and is non-severable from this Dispute Resolution
section. If the class action waiver is voided, found unenforceable, or limited
with respect to any claim for which the Borrower seeks class-wide relief, then
this Dispute Resolution section (except for this sentence) shall be null and
void with respect to such claim, subject to the right to appeal the limitation
or invalidation of the class action waiver. However, this Dispute Resolution
section shall remain valid with respect to all other claims and Disputes. The
parties acknowledge and agree that under no circumstances will a class action be
arbitrated.

(ix) Applicability of Federal Arbitration Act. This Note evidences
transaction(s) in interstate commerce, and thus the Federal Arbitration Act
governs the interpretation and enforcement of this Dispute Resolution section.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 9 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

If the Borrower is a legal entity, the undersigned certifies to the Bank that
the undersigned (individually and collectively if more than one, the “Authorized
Representative”) is and was authorized and directed to (i) execute and deliver,
including to electronically execute and deliver, in the name of and on behalf of
the Borrower, this Note and any other documents executed in connection with this
Note or the Facility, all in such form as may be requested by the Bank or
required under the Program and any of which may contain a provision waiving the
right to trial by jury; (ii) execute and deliver to or in favor of, including to
electronically execute and deliver to or in favor of, the Bank any amendments,
modifications, renewals or supplements of or to any of the foregoing agreements,
documents or instruments; (iii) take any other action requested, required or
deemed advisable by the Bank in order to effectuate the foregoing; and
(iv) delegate the foregoing duties to other representatives of the Borrower. The
undersigned further certifies that the Authorized Representative holds the
office, title or status with the Borrower specified below the Authorized
Representative’s signature.

The Borrower acknowledges that it has read and understands all the provisions of
this Note, including the waiver of jury trial, arbitration and class action
waiver, and has been advised by counsel as necessary or appropriate, or has
elected not to seek the advice of counsel.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

UNIVERSAL STAINLESS & ALLOY

PRODUCTS, INC. E-SIGNED by

Christopher Scanlon on 04-16-2020

19:25:48 EDT

By: E-SIGNED by Christopher Scanlon

on 04-16-2020   19:25:48 EDT   (SEAL)

Christopher Thomas Scanlon, Chief Financial Officer

By: E-SGINED by John Arminas

on 04-16-2020   19:33:48 EDT   (SEAL)

John J. Arminas, Secretary

 

- 10 -

PPP – Term Note April 2020



--------------------------------------------------------------------------------

EXHIBIT A

TO PAYCHECK PROTECTION PROGRAM TERM NOTE

DISBURSEMENT AND PAYMENT AUTHORIZATION INSTRUCTIONS

Loan Disbursement Authorization:

Borrower authorizes and directs the Bank to disburse the proceeds of the
Facility as directed below. Each authorized representative of the Borrower is
authorized to make this request, the Bank is entitled to rely conclusively on
the below instructions to make disbursements in the amount and manner specified.

Disbursements

Disburse the proceeds of the Facility into the Borrower’s demand deposit account
with PNC Bank, Account No. [omitted].

Automatic Payment Authorization Under Facility:

The Borrower irrevocably authorizes and directs the Bank to charge any deposit
account identified above and maintained at the Bank (or such other account at
the Bank as the undersigned may designate to the Bank in writing from time to
time) for all payments of principal and interest due or fees on the Facility,
and to debit such account for the amount of such payments on the date each
payment is due. The Borrower acknowledges and agrees that, to the extent there
are insufficient funds in any such account to pay the required amounts when due,
the Borrower shall immediately pay to the Bank all sums remaining unpaid. This
authorization supplements, and does not limit, the Bank’s rights under the
promissory note(s) and other documents evidencing or securing the Facility. The
Bank is entitled to rely conclusively on this authorization until this
authorization is terminated by the Bank or the Borrower, and the Bank has had a
reasonable time to act thereon.

 

- 11 -

PPP – Term Note April 2020